Title: To James Madison from William C. C. Claiborne, 1 March 1804
From: Claiborne, William C. C.
To: Madison, James



Sir
New-Orleans March 1st. 1804
Having understood that there were several Parishes or Districts in Louisiana, whose former Commandants had declined acting under the American Government; that the inhabitants were becoming discontented and in some instances that disorders had ensued, I deemed it adviseable immediately to appoint the necessary Civil Officers, and by some verbal communications to endeavor to impress the minds of the Citizens favorably, towards the change of Government. My acquaintance with Characters being too limited, to enable me promptly to take the first measure, and my necessary presence in this City, preventing me from executing (in person) the other, I solicited Doctor John Watkins to proceed on a mission to these Districts, and which he was pleased to undertake.

Doctor Watkins was formerly of Kentucky; but having married a lady of this Province, has settled in this City; he is perfect master of the French and Spanish languages, possesses good general information and supports the character of a very honest man.
The enclosure No. 1, is a Copy of Dr. Watkins’s Instructions; that No. 2, of his Credentials, and the enclosure No. 3, of the Doctor’s Report; to this latter document, I beg leave particularly to refer you. It states the wishes of the people on several subjects highly interesting to Louisiana, and which will no doubt receive the attention of the General Government.
With respect to the importation of Slaves from Africa, which is mentioned in the report, I think it my duty to state, that on this subject, the people generally appear to feel a lively interest, and the prevailing opinion expressed here is, that a prohibition would tend greatly to the injury of the Province. I believe also that the solicitude of the people on the coast for a Delegate to Congress (which Doctor Watkins mentions) is not greater, than that of the citizens of New-Orleans; perhaps in the formation of a Government for Louisiana, Congress may make provision for a Delegate and extend to him like privileges, with those enjoyed by Delegates from other Territories. Such a provision would certain⟨l⟩y give general Satisfaction here, and I hope Congress may deem it adviseable. Accept assurances of my respectful Consideration
William C. C. Claiborne
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy and letterbook copy of third enclosure (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 4 Apr. and with the added notation: “Dr. Watkins’ tour & report.” Second RC marked duplicate. For enclosures, see nn.



   
   Claiborne enclosed a copy of Claiborne to Watkins, 9 Feb. 1804 (3 pp.; docketed by Wagner; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:367–69), instructing him to proceed to the parishes above the city on the island of New Orleans and as far as Baton Rouge on the west bank of the Mississippi to appoint commandants. The old commandants were to be reappointed if they wished it and if their characters were good. Watkins was to administer them an oath of allegiance to the U.S.; assure the populations that their liberty, property, and religion would be protected under U.S. law; and stress that “whatever some mischievous or wicked men may insinuate the Province of Louisiana will never revert to France.”



   
   Claiborne enclosed a copy of his 9 Feb. 1804 open letter (1 p.; docketed by Wagner; printed ibid., 1:369), announcing that Watkins had been sent out under Claiborne’s authority.



   
   Claiborne enclosed a copy of Watkins’s report (16 pp.; dated 2 Feb. 1804; docketed by Wagner; letterbook copy filed at 2 Mar. 1804; printed ibid., 2:3–13). Watkins described the various parishes he had visited in the German Coast and Acadian Coast districts; named and described the commandants reappointed and those newly appointed; mentioned criminal behavior among both black and white inhabitants and the neglect of the levees and roads, all of which he attributed to poor government; noted the strong desire of the inhabitants to be allowed to import African blacks; and reported the wish of the commandants for more government assistance, including aid for the local churches.


